Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 1 of 30




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA


   FLOR MORERA LOPEZ,
   and ASBERT ANAZCO,
   individually and as personal
   representatives of the Estate
   of Asbert E. Anazco,

                  Plaintiffs,                       Case No. 1:21-cv-22433-XXXX

   v.

   ZOLL SERVICES, LLC,
   ZOLL MEDICAL CORP.,
   and ZOLL MANUFACTURING CORP.,

             Defendants.
   _________________________________/

               DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

          Defendants ZOLL Services, LLC, ZOLL Medical Corporation, and ZOLL

  Manufacturing Corporation (collectively “ZOLL”), by and through its undersigned

  counsel, respond to Plaintiffs Flor Morera Lopez and Asbert E. Anazco’s Complaint

  (“Complaint”) as follows:

                          I.    SUMMARY OF THE ACTION

          1.     ZOLL denies the allegations contained in Paragraph 1 of the Complaint.

          2.     ZOLL admits that the LifeVest wearable defibrillator at issue (“Subject

  LifeVest”) was programmed to administer a shock treatment if Mr. Anazco’s cardiac

  data, as received by the LifeVest, met the FDA-approved criteria for a treatment

                                             1
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 2 of 30




  shock, which included certain rate thresholds and arrythmia, such as ventricular

  tachycardia and ventricular fibrillation.

          3.   ZOLL denies the allegations contained in Paragraph 3 of the Complaint.

                 II.   THE PARTIES, JURISDICTION & VENUE

          4.   ZOLL is without knowledge or information sufficient to form a belief

  as to the truth of the material allegations contained in Paragraph 4 of Plaintiffs’

  Complaint. Therefore, said allegations are deemed denied.

          5.   ZOLL is without knowledge or information sufficient to form a belief

  as to the truth of the material allegations contained in Paragraph 5 of Plaintiffs’

  Complaint. Therefore, said allegations are deemed denied.

          6.   ZOLL is without knowledge or information sufficient to form a belief

  as to the truth of the material allegations contained in Paragraph 6 of Plaintiffs’

  Complaint. Therefore, said allegations are deemed denied.

          7.   ZOLL denies that it caused an injury in any jurisdiction in relation to

  this matter. ZOLL admits the remainder of the allegations contained in Paragraph 7

  of the Complaint.

          8.   ZOLL denies that it caused an injury in any jurisdiction in relation to

  this matter. ZOLL admits the remainder of the allegations contained in Paragraph 8

  of the Complaint.




                                              2
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 3 of 30




          9.    ZOLL denies that it caused an injury in any jurisdiction in relation to

  this matter. ZOLL admits the remainder of the allegations contained in Paragraph 9

  of the Complaint.

          10.   ZOLL admits the allegations contained in Paragraph 10 of the

  Complaint.

          11.   Paragraph 11 of the Complaint presents legal conclusions and questions

  of law to be determined solely by the Court, to which no response is required. To the

  extent a response is deemed required, ZOLL denies the allegations.

          12.   ZOLL is without knowledge or information sufficient to form a belief

  as to the truth of the material allegations contained in Paragraph 12 of the Complaint.

  Therefore, said allegations are deemed denied.

                             FACTUAL ALLEGATIONS

      A. THE LIFEVEST

          13.   ZOLL admits that ZOLL Manufacturing manufactured the Subject

  LifeVest and, under certain circumstances, it may perform servicing of some

  LifeVests. ZOLL admits that ZOLL Medical purchased the Subject LifeVest from

  ZOLL Manufacturing and provided it to ZOLL Services. ZOLL admits that ZOLL

  Services refurbished the Subject LifeVest and, if necessary, serviced and/or repaired

  it, and provided the Subject LifeVest to Mr. Anazco in accordance with the

  prescription of his physician. ZOLL denies the remainder of the allegations


                                            3
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 4 of 30




  contained in Paragraph 13 of the Complaint, including any alleged “failures” related

  to the Subject LifeVest.

          14.   ZOLL admits that the LifeVest is a wearable cardioverter defibrillator

  that is prescribed to and then worn by some patients at risk for sudden cardiac arrest.

  ZOLL admits that the LifeVest is designed to continuously monitor a patient’s heart,

  detect certain life-threatening heart rhythms, including ventricular tachycardia and

  ventricular fibrillation, and deliver a treatment shock under certain circumstances to

  help restore a normal heart rhythm. ZOLL admits that the LifeVest is designed to

  issue certain audible, visual, and tactile alarms and instructions, including those that

  warn the patient and bystanders of an imminent treatment shock and, under certain

  circumstances, that warn bystanders to stand clear. ZOLL admits that the LifeVest

  is designed so that the patient, if conscious, can press response buttons to cancel a

  treatment shock. ZOLL admits that, under certain circumstances, the LifeVest

  automatically delivers a treatment shock if the response buttons are not pressed.

  ZOLL admits that the LifeVest is designed to continue monitoring the patient’s heart

  after a treatment shock and will repeat the treatment sequence if certain arrythmias

  are still detected.

          15.   ZOLL admits that the LifeVest’s FDA-approved indications for use

  speak for themselves, and ZOLL denies any further characterization of them by

  Plaintiff in this paragraph. ZOLL admits that the LifeVest is returned to ZOLL when


                                             4
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 5 of 30




  it is no longer needed by a patient. ZOLL denies that ZOLL Manufacturing routinely

  inspects, tests, repairs, refurbishes, or otherwise services LifeVests and their

  components after they are returned by patients. ZOLL denies any remaining

  allegations contained in Paragraph 15 of the Complaint.

      B. THE FAILURE OF ANAZCO’S DEVICE

          16.     ZOLL admits that evidence suggests that, for a certain period of time

  on July 8, 2020, Mr. Anazco was wearing the Subject LifeVest. ZOLL denies that

  any evidence suggests that, during the time that Mr. Anazco was wearing the Subject

  LifeVest on July 8, 2020, he “experienced Defibrillation Events that required

  treatment.” As to any other time on July 8, 2020, ZOLL is without knowledge or

  information sufficient to form a belief as to the truth of the material allegations

  contained in Paragraph 16 of the Complaint. Therefore, said allegations are denied.

          17.     ZOLL denies the allegations contained in Paragraph 17 of the

  Complaint.

      C. MANUFACTURING DEFECT WITH THE LIFEVEST

          18.     ZOLL denies the allegations contained in Paragraph 18 of the

  Complaint.

          19.     ZOLL denies the allegations contained in Paragraph 19 of the

  Complaint.

                a. PMA Rules and Regulations


                                             5
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 6 of 30




          20.   ZOLL admits that the LifeVest is classified as a Class III medical

  device by the Food and Drug Administration (“FDA”) and that Class III medical

  devices, including the LifeVest, are subject to the FDA’s Premarket Approval

  process. ZOLL admits that the functions addressed by the FDA’s Premarket

  Approval and applicable federal regulations include the manufacture and

  distribution of the LifeVest. ZOLL admits that the requirements of the FDA’s

  Premarket Approval and applicable regulations speak for themselves, and ZOLL

  denies any characterization of them by Plaintiff in Paragraph 20 of the Complaint.

          21.   ZOLL denies the allegations contained in Paragraph 21 of the

  Complaint.

          b. CGMP Regulations

          22.   ZOLL admits that LifeVest devices must be manufactured pursuant to

  the Current Good Manufacturing Practice regulations promulgated and enforced by

  the FDA. ZOLL denies any characterization of those regulations by Plaintiff in

  Paragraph 22 of the Complaint.

          23.   ZOLL admits that the requirements of 21 CFR 820.20 speak for

  themselves, and ZOLL denies any characterization of them by Plaintiffs in this

  paragraph. ZOLL denies any alleged failure with regard to FDA regulations in

  relation to the Subject LifeVest, including 21 CFR 820.20, and ZOLL denies the

  remainder of the allegations contained in Paragraph 23 of the Complaint.


                                           6
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 7 of 30




          24.   ZOLL admits that the requirements of 21 CFR 820.70 speak for

  themselves, and ZOLL denies any characterization of them by Plaintiffs in this

  paragraph. ZOLL denies any alleged failure with regard to FDA regulations in

  relation to the Subject LifeVest, including 21 CFR 820.70, and ZOLL denies the

  remainder of the allegations contained in Paragraph 24 of the Complaint.

          25.   ZOLL admits that the requirements of 21 CFR 820.75 speak for

  themselves, and ZOLL denies any characterization of them by Plaintiffs in this

  paragraph. ZOLL denies any alleged failure with regard to FDA regulations in

  relation to the Subject LifeVest, including 21 CFR 820.75, and ZOLL denies the

  remainder of the allegations contained in Paragraph 25 of the Complaint.

          26.   ZOLL admits that the requirements of 21 CFR 820.100 speak for

  themselves, and ZOLL denies any characterization of them by Plaintiffs in this

  paragraph. ZOLL denies any alleged failure with regard to FDA regulations in

  relation to the Subject LifeVest, including 21 CFR 820.100 and any enumerated

  alleged failures in this paragraph, and ZOLL denies the remainder of the allegations

  contained in Paragraph 26 of the Complaint.

          27.   ZOLL admits that the requirements of 21 CFR 820.198 speak for

  themselves, and ZOLL denies any characterization of them by Plaintiffs in this

  paragraph. ZOLL denies any alleged failure with regard to FDA regulations in




                                           7
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 8 of 30




  relation to the Subject LifeVest, including 21 CFR 820.198, and ZOLL denies the

  remainder of the allegations contained in Paragraph 27 of the Complaint.

          28.   ZOLL denies the allegations contained in Paragraph 28 of the

  Complaint.

          29.   ZOLL denies the allegations contained in Paragraph 29 of the

  Complaint.

          30.   ZOLL admits that the Subject LifeVest, including its written materials

  and any verbal communications between ZOLL representatives and Mr. Anazco

  and/or his caregivers complied with the FDA’s premarket approval of the device and

  applicable regulations. ZOLL denies any characterization of those materials,

  communications, or “statements” by Plaintiffs in this paragraph, and ZOLL further

  denies that ZOLL Medical makes any “statements” in relation to the LifeVest. ZOLL

  denies the remaining allegations contained in Paragraph 30 of the Complaint.

          31.   ZOLL admits that certain written materials accompanying the Subject

  LifeVest state that the LifeVest detects certain life-threatening arrythmias, and that,

  if the LifeVest detects one of these certain arrythmias, it issues an audible and tactile

  alarm, followed by shock treatment if the response button is not pressed. ZOLL

  denies any characterization by Plaintiffs of these materials or ZOLL’s alleged

  “statements” in this paragraph or elsewhere in the Complaint, and ZOLL denies

  Plaintiffs’ characterization of those materials or communications as “Marketing


                                             8
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 9 of 30




  Statement[s].” ZOLL denies that patient services representative Raquel Diaz or

  ZOLL made any statements to Mr. Anazco or Ms. Lopez that were not compliant

  with the FDA’s premarket approval of the LifeVest or FDA regulations. ZOLL

  further denies that Ms. Diaz made the statement quoted in this paragraph and/or

  ZOLL denies that the quoted statement, if made by Ms. Diaz, is accurate without the

  context of the remainder of the conversation between Ms. Diaz and Mr. Anazco and

  Ms. Lopez. ZOLL further denies that its website or Ms. Diaz suggested or stated that

  the LifeVest would deliver a treatment shock for every arrhythmia if the response

  buttons were not pressed. ZOLL denies any remaining material allegations contained

  in Paragraph 31 of the Complaint.

          32.   ZOLL denies the allegations contained in Paragraph 32 of the

  Complaint.

          33.   ZOLL denies the allegations contained in Paragraph 33 of the

  Complaint.

          34.   ZOLL denies the allegations contained in Paragraph 34 of the

  Complaint.

          35.   ZOLL denies that patient services representative Raquel Diaz or ZOLL

  made any statements to Mr. Anazco or Ms. Lopez that were false or that were not

  compliant with the FDA’s premarket approval of the LifeVest or FDA regulations.

  ZOLL denies any remaining allegations contained in Paragraph 35 of the Complaint.


                                           9
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 10 of 30




                             COUNT 1
        STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT
                  (AGAINST ZOLL MANUFACTURING)

          36.   ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

          37.   ZOLL admits that the Subject LifeVest was manufactured on or before

  May 2020 and that it was provided to Mr. Anazco pursuant to a prescription from

  his physician. ZOLL denies the remaining allegations contained in Paragraph 37.

          38.   ZOLL admits, upon information and belief, that the Subject LifeVest

  was not materially altered between the time that it was shipped to the ZOLL patient

  services representative and the time that it was provided to Mr. Anazco pursuant to

  a prescription by his physician. ZOLL is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations contained in

  Paragraph 38 of the Complaint, including whether the Subject LifeVest was altered

  after it was provided to Mr. Anazco. Therefore, said allegations are deemed denied.

          39.   ZOLL denies the allegations contained in Paragraph 39 of the

  Complaint.

          40.   ZOLL denies the allegations contained in Paragraph 40 of the

  Complaint.

          41.   ZOLL denies the allegations contained in Paragraph 41 of the

  Complaint.


                                           10
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 11 of 30




          42.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 42 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and

  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the

  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 42 of

  the Complaint, or to any relief at all from ZOLL.

                             COUNT 2
        STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT
             (AGAINST ZOLL MEDICAL AND ZOLL SERVICES)

          43.   ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

          44.   ZOLL admits that on or before May 2020, ZOLL Medical acquired the

  Subject LifeVest from ZOLL Manufacturing and provided it to ZOLL Services.

  ZOLL denies the remainder of the allegations contained in Paragraph 44 of the

  Complaint.

          45.   ZOLL admits, upon information and belief, that the Subject LifeVest

  was not materially altered between the time that it was shipped to the ZOLL patient


                                           11
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 12 of 30




  services representative and the time that it was provided to Mr. Anazco pursuant to

  a prescription by his physician. ZOLL is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations contained in

  Paragraph 45 of the Complaint, including whether the Subject LifeVest was altered

  after it was provided to Mr. Anazco. Therefore, said allegations are deemed denied.

          46.   ZOLL denies the allegations contained in Paragraph 46 of the

  Complaint.

          47.   ZOLL denies the allegations contained in Paragraph 47 of the

  Complaint.

          48.   ZOLL denies the allegations contained in Paragraph 48 of the

  Complaint.

          49.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 49 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and

  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the




                                           12
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 13 of 30




  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 49 of

  the Complaint, or to any relief at all from ZOLL.

                                 COUNT 3
                        NEGLIGENT MANUFACTURING
                      (AGAINST ZOLL MANUFACTURING)

          50.   ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

          51.   ZOLL admits that the Subject LifeVest was manufactured on or before

  May 2020 and that it was provided to Mr. Anazco pursuant to a prescription from

  his physician. ZOLL denies the remaining allegations contained in Paragraph 51 of

  the Complaint.

          52.   ZOLL admits, upon information and belief, that the Subject LifeVest

  was not materially altered between the time that it was shipped to the ZOLL patient

  services representative and the time that it was provided to Mr. Anazco pursuant to

  a prescription by his physician. ZOLL is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations contained in

  Paragraph 52 of the Complaint, including whether the Subject LifeVest was altered

  after it was provided to Mr. Anazco. Therefore, said allegations are deemed denied.

          53.   ZOLL denies the allegations contained in Paragraph 53 of the

  Complaint.




                                           13
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 14 of 30




          54.   ZOLL denies the allegations contained in Paragraph 54 of the

  Complaint.

          55.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 55 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and

  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the

  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 55 of

  the Complaint, or to any relief at all from ZOLL.

                                COUNT 4
                       NEGLIGENT MANUFACTURING
                (AGAINST ZOLL MEDICAL AND ZOLL SERVICES)

          56.   ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

          57.   ZOLL admits that on or before May 2020, ZOLL Medical acquired the

  Subject LifeVest from ZOLL Manufacturing and provided it to ZOLL Services.

  ZOLL denies the remainder of the allegations contained in Paragraph 57.




                                           14
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 15 of 30




          58.   ZOLL admits, upon information and belief, that the Subject LifeVest

  was not materially altered between the time that it was shipped to the ZOLL patient

  services representative and the time that it was provided to Mr. Anazco pursuant to

  a prescription by his physician. ZOLL is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations contained in

  Paragraph 58 of the Complaint, including whether the Subject LifeVest was altered

  after it was provided to Mr. Anazco. Therefore, said allegations are deemed denied.

          59.   ZOLL denies the allegations contained in Paragraph 59 of the

  Complaint.

          60.   ZOLL denies the allegations contained in Paragraph 60 of the

  Complaint.

          61.   ZOLL denies the allegations contained in Paragraph 61 of the

  Complaint.

          62.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 62 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and


                                           15
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 16 of 30




  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the

  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 62 of

  the Complaint, or to any relief at all from ZOLL.

                           COUNT 5
                 FRAUDULENT REPRESENTATION
     (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL
                          SERVICES)

          63.   ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

          64.   ZOLL admits that Mr. Anazco was provided the Subject LifeVest

  pursuant to a prescription from his physician by ZOLL representative Raquel Diaz

  on or about May 28, 2020. ZOLL denies any characterization by Plaintiffs of any

  written materials, communications, conversations, or statements made by ZOLL or

  Ms. Diaz in this paragraph. ZOLL denies any remaining allegations contained in

  Paragraph 64 of the Complaint.

          65.   ZOLL denies the allegations contained in Paragraph 65 of the

  Complaint.

          66.   ZOLL denies the allegations contained in Paragraph 66 of the

  Complaint.

          67.   ZOLL denies the allegations contained in Paragraph 67 of the

  Complaint.



                                           16
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 17 of 30




          68.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 68 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and

  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the

  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 68 of

  the Complaint, or to any relief at all from ZOLL.

                           COUNT 6
                 NEGLIGENT MISREPRESENTATION
     (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL
                          SERVICES)

          69.   ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

          70.   ZOLL admits that Mr. Anazco was provided the Subject LifeVest

  pursuant to a prescription from his physician by ZOLL representative Raquel Diaz

  on or about May 28, 2020. ZOLL denies any characterization by Plaintiffs of any

  written materials, communications, conversations, or statements made by ZOLL or

  Ms. Diaz in this paragraph. ZOLL denies any remaining allegations contained in

  Paragraph 70 of the Complaint.

                                           17
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 18 of 30




          71.   ZOLL denies the allegations contained in Paragraph 71 of the

  Complaint.

          72.   ZOLL denies the allegations contained in Paragraph 72 of the

  Complaint.

          73.   ZOLL denies the allegations contained in Paragraph 73 of the

  Complaint.

          74.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 74 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and

  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the

  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 74 of

  the Complaint, or to any relief at all from ZOLL.

                                  COUNT 7
               FRAUDULENT MARKETING/PROMOTION
                    (FLA. STAT. 817.40(5) & 817.41(1))
     (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL
                                 SERVICES)
        75. ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

                                           18
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 19 of 30




          76.   ZOLL denies that patient services representative Raquel Diaz or ZOLL

  made any statements to Mr. Anazco or Ms. Lopez that were not compliant with the

  FDA’s premarket approval of the LifeVest or FDA regulations. ZOLL denies any

  characterization of any written materials, communications, conversations, or

  statements made by ZOLL or Ms. Diaz in this paragraph or elsewhere in the

  complaint, including the defined term “Marketing Statement.” ZOLL further repeats,

  realleges, and incorporates by reference each of its denials above relating to

  Plaintiffs’ characterization of and allegations about the purported “Marketing

  Statement.” ZOLL denies the remaining allegations contained in Paragraph 76.

          77.   ZOLL admits that Mr. Anazco was provided the Subject LifeVest

  pursuant to a prescription from his physician by ZOLL representative Raquel Diaz

  on or about May 28, 2020. ZOLL denies that patient services representative Raquel

  Diaz or ZOLL made any statements to Mr. Anazco or Ms. Lopez that were not

  compliant with the FDA’s premarket approval of the LifeVest or FDA regulations.

  ZOLL denies any characterization of any written materials, communications,

  conversations, or statements made by ZOLL or Ms. Diaz in this paragraph or

  elsewhere in the complaint, including the defined term “Marketing Statement.”

  ZOLL further repeats, realleges, and incorporates by reference each of its denials

  above relating to Plaintiffs’ characterization of and allegations about the purported




                                           19
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 20 of 30




  “Marketing Statement.” ZOLL denies all remaining allegations contained in

  Paragraph 77.

          78.   ZOLL denies that patient services representative Raquel Diaz or ZOLL

  made any statements to Mr. Anazco or Ms. Lopez that were false or that were not

  compliant with the FDA’s premarket approval of the LifeVest or FDA regulations.

  ZOLL denies any characterization of any written materials, communications,

  conversations, or statements made by ZOLL or Ms. Diaz in this paragraph or

  elsewhere in the complaint, including the defined term “Marketing Statement.”

  ZOLL further repeats, realleges, and incorporates by reference each of its denials

  above relating to Plaintiffs’ characterization of and allegations about the purported

  “Marketing Statement.” ZOLL denies all remaining allegations contained in

  Paragraph 78 of the Complaint.

          79.   ZOLL denies that patient services representative Raquel Diaz or ZOLL

  made any statements to Mr. Anazco or Ms. Lopez that were false or that were not

  compliant with the FDA’s premarket approval of the LifeVest or FDA regulations.

  ZOLL denies any characterization of any written materials, communications,

  conversations, or statements made by ZOLL or Ms. Diaz in this paragraph or

  elsewhere in the complaint, including the defined term “Marketing Statement.”

  ZOLL further repeats, realleges, and incorporates by reference each of its denials

  above relating to Plaintiffs’ characterization of and allegations about the purported


                                           20
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 21 of 30




  “Marketing Statement.” ZOLL denies all remaining allegations contained in

  Paragraph 79 of the Complaint.

          80.   ZOLL denies that patient services representative Raquel Diaz or ZOLL

  made any statements to Mr. Anazco or Ms. Lopez that were false or that were not

  compliant with the FDA’s premarket approval of the LifeVest or FDA regulations.

  ZOLL denies any characterization of any written materials, communications,

  conversations, or statements made by ZOLL or Ms. Diaz in this paragraph or

  elsewhere in the complaint, including the defined term “Marketing Statement.”

  ZOLL further repeats, realleges, and incorporates by reference each of its denials

  above relating to Plaintiffs’ characterization of and allegations about the purported

  “Marketing Statement.” ZOLL denies all remaining allegations contained in

  Paragraph 80 of the Complaint.

          81.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 81 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and

  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the


                                           21
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 22 of 30




  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 81 of

  the Complaint, or to any relief at all from ZOLL.

                           COUNT 8
                 BREACH OF EXPRESS WARRANTY
     (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL
                          SERVICES)

          82.   ZOLL repeats and incorporates by reference its answers in all preceding

  paragraphs as if fully stated herein.

          83.   ZOLL admits that a patient receives a LifeVest only pursuant to a

  prescription by a medical doctor. ZOLL admits that patients who receive a LifeVest

  enter an agreement with ZOLL to lease the LifeVest from ZOLL, and, depending on

  many factors such as a patient’s insurance coverage, co-payments, deductibles,

  Medicare coinsurance, and other factors, there is a possibility that some portion of

  the costs may not be covered by insurance, and patients agree to pay those costs, if

  any. ZOLL denies all the remaining allegations and characterizations contained in

  Paragraph 83 of the Complaint.

          84.   ZOLL admits that Mr. Anazco agreed to the terms of the standard

  Patient Agreement for the LifeVest, and he signed that agreement indicating his

  voluntary consent. ZOLL admits that the Patient Agreement and its terms speak for

  themselves, and ZOLL denies any characterization of them by Plaintiffs in this

  paragraph. ZOLL denies any remaining allegations contained in Paragraph 84 of the

  Complaint.

                                           22
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 23 of 30




          85.   ZOLL admits that Mr. Anazco was provided the Subject LifeVest,

  pursuant to a prescription from his physician, by ZOLL representative Raquel Diaz

  on or about May 28, 2020. ZOLL denies that patient services representative Raquel

  Diaz or ZOLL made any statements to Mr. Anazco or Ms. Lopez that were false or

  that were not compliant with the FDA’s premarket approval of the LifeVest or FDA

  regulations. ZOLL further denies that it or Ms. Diaz suggested or stated that the

  LifeVest would deliver a treatment shock for every arrhythmia if the response

  buttons were not pressed. ZOLL denies any characterization of any written

  materials, communications, conversations, warranties, or statements made by ZOLL

  or Ms. Diaz in this paragraph or elsewhere in the complaint, including the defined

  term “Marketing Statement.” ZOLL further repeats, realleges, and incorporates by

  reference each of its denials above relating to Plaintiffs’ characterization of and

  allegations about the purported “Marketing Statement,” and ZOLL denies that any

  such statement created any warranty to Mr. Anazco or Ms. Lopez. ZOLL denies the

  remainder of the allegations contained in Paragraph 85 of the Complaint.

          86.   ZOLL denies the existence of any “conveyed express warranty,” and

  ZOLL denies all remaining allegations contained in Paragraph 86 of the Complaint.

          87.   ZOLL denies that the Subject LifeVest did not work as designed or

  represented. ZOLL further denies that Mr. Anazco’s death or any of Plaintiffs’

  alleged damages were caused by any ZOLL entity, ZOLL representative, or the


                                          23
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 24 of 30




  LifeVest used by Mr. Anazco. ZOLL denies all remaining allegations contained in

  Paragraph 87 of the Complaint.

          88.   ZOLL denies that any of Plaintiffs’ alleged damages were caused by

  any ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco. ZOLL

  is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations contained in Paragraph 88 of the Complaint. Therefore, said

  allegations are deemed denied.

          ZOLL denies that any of Plaintiffs’ alleged damages were caused by any

  ZOLL entity, ZOLL representative, or the LifeVest used by Mr. Anazco, and

  accordingly ZOLL denies that Plaintiffs are entitled to the relief sought in the

  unnumbered “WHEREFORE” paragraph that immediately follows Paragraph 88 of

  the Complaint, or to any relief at all from ZOLL.

                                    JURY DEMAND

          ZOLL respectfully requests that a jury be impaneled to try this case,

  pursuant to the laws and Constitutions of the United States of America and the

  State of Florida.

                             AFFIRMATIVE DEFENSES

          1.    Plaintiffs’ Complaint fails to state a claim upon which relief can be

  granted.




                                            24
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 25 of 30




          2.   ZOLL relies on all applicable defenses afforded it under the laws of the

  State of Florida.

          3.   ZOLL avers that the ZOLL LifeVest and all its components were

  designed, manufactured, assembled, inspected, tested, refurbished, repaired, and

  serviced in accordance with all applicable federal and state governmental regulations

  and standards. ZOLL pleads and relies upon FLA. STAT. § 768.1256, which provides

  a rebuttable presumption that the ZOLL LifeVest and all its components were not

  defective or unreasonably dangerous by reason of its compliance with applicable

  federal and state governmental regulations and standards.

          4.   ZOLL avers that when the ZOLL LifeVest and its components were

  designed, manufactured, assembled, inspected, tested, refurbished, repaired,

  serviced, and sold, they conformed with the state of scientific and technological

  knowledge available to their manufacturer. ZOLL relies upon the customary designs,

  methods, standards, and techniques of manufacturing, testing, inspecting,

  refurbishing, repairing, and servicing used by other manufacturers of similar

  products. ZOLL asserts that the ZOLL LifeVest and its components were reasonably

  safe and therefore, not defective, and ZOLL relies on the defenses afforded by FLA.

  STAT. § 768.1257.




                                           25
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 26 of 30




          5.   The LifeVest was manufactured and refurbished in accordance with

  state-of-the-art principles and therefore was not defective, not in a defective

  condition, and not unreasonably dangerous.

          6.   ZOLL avers that the incident that is the subject matter of the Complaint

  was caused or brought about by a person or persons other than ZOLL and over whom

  ZOLL had neither control, nor the right to control, or resulted from some

  independent cause, phenomenon, or misadventure beyond the control of ZOLL and

  for which ZOLL is not liable. ZOLL further asserts that Plaintiffs are not entitled to

  recover damages as set forth in the Complaint because, if proven applicable by

  investigation and discovery, the fault attributable to Plaintiffs and Decedent is equal

  to, or greater than, the percentage of any alleged fault attributable to ZOLL. ZOLL

  therefore relies on the defenses of lack of cause in fact, of superseding intervening

  cause, and of comparative fault. ZOLL reserves the right to amend this Answer to

  name other persons and parties who may be at fault in this action, if proven

  applicable by investigation and discovery.

          7.   ZOLL alleges that Plaintiffs’ claims, if meritorious (which ZOLL

  denies), give rise to an apportionment of damages in relation to the degree of fault

  of the parties, persons, or employers pursuant to Fabre v. Marin, 623 So. 2d 1182

  (Fla. 1993). In compliance with Nash v. Wells Fargo Guard Servs., Inc., 678 So. 2d

  1262 (Fla. 1996), ZOLL reserves the right through this affirmative defense to name


                                            26
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 27 of 30




  any additional individuals or entities whose negligence or activity is a sole

  proximate cause or independent intervening cause of the alleged loss/damages,

  should ZOLL become aware of any such individuals or entities through

  investigation and discovery in this case.

          8.    All or part of Plaintiffs’ alleged injuries may have been caused by an

  idiosyncratic reaction or Decedent’s physiology.

          9.    All or part of Plaintiffs’ claims may be preempted by federal law.

          10.   To the extent proven applicable by investigation and discovery, ZOLL

  relies on all applicable statutes of limitation and/or statutes of repose, including,

  without limitation, FLA. STAT. § 95.11.

          11.   ZOLL relies on the defenses of misuse, alteration, change, improper

  maintenance, abnormal use, and/or failure to follow proper instructions and

  warnings, if proven applicable by investigation and discovery.

          12.   ZOLL relies on the defenses of release, waiver, and estoppel, if proven

  applicable by investigation and discovery.

          13.   Plaintiffs and Decedent may have failed to mitigate damages, if any,

  and may have failed to protect themselves from avoidable consequences.

          14.   Plaintiffs’ Complaint fails to state a claim for punitive damages upon

  which relief can be granted.




                                              27
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 28 of 30




          15.   ZOLL asserts that Plaintiffs’ damages are capped in accordance with

  Florida law, including without limitation FLA. STAT. § 768.73.

          16.   Plaintiffs’ claim for punitive damages must be dismissed because

  Plaintiffs have failed to plead, and will be unable to prove, that Defendants are/were

  “guilty of intentional misconduct or gross negligence.” See FLA. STAT. § 768.72.

  ZOLL denies that any of its agents, servants, or employees, by act or omission, were

  fraudulent, malicious, or grossly negligent, but if the Court determines otherwise,

  ZOLL specifically pleads that it has neither authorized nor ratified that conduct nor

  should it have anticipated the conduct, if any, and ZOLL specifically pleads and

  relies upon these facts as a complete bar to Plaintiffs’ claims for punitive damages.

          17.   Plaintiffs’ claims for punitive or exemplary damages are barred

  because imposing punitive damages in this case would violate: (a) the Fifth

  Amendment of the United States Constitution because it would expose ZOLL to

  multiple punishments and fines for the same act or conduct; (b) the Due Process

  Clause of the Fifth and Fourteenth Amendments to the United States Constitution

  because it would punish ZOLL based upon unconstitutionally vague standards;

  (c) the Excessive Fines Clause of the Eighth Amendment to the United States

  Constitution because any such award would be penal in nature and based on

  unconstitutionally vague standards; and (d) the Commerce Clause, Equal Protection




                                            28
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 29 of 30




  Clause, and Privileges and Immunities Clause to the extent any such award was

  based on out-of-state conduct or ZOLL’s profits or aggregate financial status.

          18.   With respect to each and every cause of action, Plaintiffs are not

  entitled to recover under a strict liability theory because, among other things,

  comment k to Section 402A of the Restatement (Second) of Torts relegates

  Plaintiffs’ claims to a negligence cause of action.

          19.   ZOLL is entitled to a setoff of all collateral source benefits paid or

  payable to Plaintiffs or the Estate under the provisions of FLA. STAT. § 768.76, or

  any other applicable statutes.

          20.   ZOLL reserves the right consistent with the Federal Rules of Civil

  Procedure, to amend or move to amend this Answer and plead additional defenses

  and to plead its defenses more specifically during or at the conclusion of its

  investigation and discovery proceedings.

          WHEREFORE, Defendants ZOLL Manufacturing Corporation, ZOLL

  Medical Corporation, and ZOLL Services LLC pray that Plaintiffs’ Complaint be

  dismissed with prejudice and all costs, including discretionary costs pursuant to Rule

  54 of the Federal Rules of Civil Procedure and 28 U.S.C. § 1920, be assessed against

  Plaintiff and that ZOLL be granted such other relief as the Court deems appropriate.




                                            29
  24840722v5
Case 1:21-cv-22433-JEM Document 7 Entered on FLSD Docket 08/16/2021 Page 30 of 30




  Dated: August 16, 2021.                /s/ Loren W. Fender
                                         Loren W. Fender (FL #553921
                                         Two Alhambra Plaza, Suite 800
                                         Coral Gables, FL 33134
                                         Tel: 305-995-5600
                                         Fax: 305-995-6090
                                         Loren.Fender@bowmanandbrooke.com

                                         Attorneys for Defendants ZOLL Medical
                                         Corporation, ZOLL Manufacturing
                                         Corporation, ZOLL Lifecor Corporation,
                                         ZOLL LifeVest Holding LLC, and ZOLL
                                         Services LLC


                            CERTIFICATE OF SERVICE

          I hereby certify that on this the 16th day of August 2021, a copy of the

  foregoing ZOLL’s Answer to Plaintiff’s Complaint was filed electronically via the

  Court’s ECF system. Notice of this filing will be sent by that system to all parties

  indicated on the electronic filing receipt. Parties may access this filing through the

  Court’s ECF system.

                                                /s/ Loren W. Fender
                                                Loren W. Fender




                                           30
  24840722v5
